            Case 4:16-cv-06232-JSW Document 198-1 Filed 10/04/19 Page 1 of 6

     Eric H. Gibbs (SBN 178658)                  Robert T. Eglet (pro hac vice)
1
     David Stein (SBN 257465)                    Robert M. Adams (pro hac vice)
2    Aaron Blumenthal (SBN 310605)               Erica D. Entsminger (pro hac vice)
     GIBBS LAW GROUP LLP                         Artemus W. Ham (pro hac vice)
3    505 14th Street, Suite 1110                 EGLET ADAMS
     Oakland, CA 94612                           400 South Seventh Street, Suite 400
4    Telephone: (510) 350-9700                   Las Vegas, NV 89101
     Facsimile: (510) 350-9701                   Telephone: (702) 450-5400
5
     ehg@classlawgroup.com                       Facsimile: (702) 450-5451
6    ds@classlawgroup.com                        eservice@egletlaw.com
     ab@classlawgroup.com
7
     Andrew N. Friedman (pro hac vice)
8    Geoffrey Graber (SBN 211547)
9    Eric Kafka (pro hac vice)
     COHEN MILSTEIN SELLERS & TOLL PLLC
10   1100 New York Ave. NW, Fifth Floor
     Washington, DC 20005
11   Telephone: (202) 408-4600
     Facsimile: (202) 408-4699
12
     afriedman@cohenmilstein.com
13   ggraber@cohenmilstein.com
     ekafka@cohenmilstein.com
14
     Counsel for Plaintiffs and Proposed Class
15

16                        UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION
18   LLE ONE, LLC, et al.,                       Case No.: 4:16-cv-06232-JSW
19                                               DECLARATION OF ERIC H. GIBBS
                     Plaintiffs,
20           v.                                  IN SUPPORT OF MOTION FOR
                                                 PRELIMINARY APPROVAL
21   FACEBOOK, INC.,
                                                 Date:    November 8, 2019
22                                               Time:    9:00 am
                     Defendant.
                                                 Dept:    Courtroom 5, 2nd Floor
23
                                                 Judge:   Jeffrey S. White
24

25

26

27

28


     DECLARATION OF ERIC H. GIBBS IN SUPPORT OF PRELIMINARY APPROVAL
                         CASE NO. 4:16-CV-06232-JSW
            Case 4:16-cv-06232-JSW Document 198-1 Filed 10/04/19 Page 2 of 6


1       I, Eric H. Gibbs, declare as follows:

2           1.      I am the founding and managing partner at the law firm of Gibbs Law Group

3    LLP, one of the law firms that has represented the Plaintiffs in this action over the past three

4    years. I make this declaration based on my personal knowledge and review of my firm’s

5    case file, and if called upon to do so, could and would testify competently thereto.

6           2.      Gibbs Law Group is a national litigation firm dedicated to representing

7    plaintiffs in class and collective actions in state and federal courts. The firm serves clients in

8    consumer protection, securities, antitrust, whistleblower, personal injury, and employment

9    cases. Our attorneys regularly prosecute multi-state consumer class actions and have some

10   of the best track records in the country when it comes to successfully certifying consumer

11   classes, developing practical damages methodologies, obtaining prompt relief for consumers

12   victimized by unfair or deceptive practices, and working cooperatively with other firms,

13   including in dozens of class and coordinated proceedings in which our attorneys have

14   served as lead counsel, class counsel, or liaison counsel and achieved numerous record-

15   breaking settlements. A true and correct copy of the Gibbs Law Group firm resume is

16   attached as Exhibit B. The firm’s lawyers have extensive experience in handling class

17   actions involving claims brought under California consumer protection statutes and for

18   common law fraud and breach of contract, and we have brought that experience to bear

19   over the course of this litigation and in the context of negotiating and finalizing the pending

20   settlement.

21          3.      This proposed class action began in October 2016. The month prior, the Wall

22   Street Journal reported that Facebook “vastly overestimated average viewing time for video

23   ads on its platform for two years, according to people familiar with the situation.” In

24   response, Facebook publicly acknowledged the error and announced it had fixed it, but

25   Facebook did not offer compensation to advertisers who paid for video ads when the error

26   persisted.

27          4.      Since inception of the litigation, Plaintiffs’ counsel have vigorously

28   prosecuted this case, with Facebook consistently denying the core allegations of the suit and

                                                     1
     DECLARATION OF ERIC H. GIBBS IN SUPPORT OF PRELIMINARY APPROVAL
                         CASE NO. 4:16-CV-06232-JSW
            Case 4:16-cv-06232-JSW Document 198-1 Filed 10/04/19 Page 3 of 6


1    contesting our legal theories. Plaintiffs’ counsel opposed 4 motions to dismiss, deposed 11

2    Facebook employees, engaged in document discovery that included nearly 500,000 pages of

3    documents, and engaged in mediation efforts with the Defendant. Plaintiffs also obtained

4    documents from 4 third parties through subpoenas, conducted 3 inspections of Facebook

5    source code, and served 5 sets of interrogatories (to which Facebook responded and later

6    supplemented on several occasions). The named plaintiffs responded to extensive,

7    aggressive discovery efforts by Facebook, including 21 interrogatories and 47 document

8    requests, and 15 subpoenas that Facebook served on Plaintiff LLE One, LLC’s customers.

9    The parties also engaged in dozens of meet-and-confer discussions—many in-person, as

10   required by Magistrate Judge Spero’s standing order (and many by phone and through

11   correspondence). Through those efforts the parties minimized their disputes, but still

12   presented 8 discovery disputes to Judge Spero for resolution.

13          5.      Plaintiffs also drafted a class certification brief, left unfiled only because the

14   parties reached a settlement just days before the deadline for its filing. In the course of

15   litigating the case and preparing our certification motion, we retained and disclosed eight

16   consultants and experts under the terms of the parties’ protective order, and actively worked

17   with several to prepare reports in support of class certification. The experts worked on a

18   range of subjects—from analyzing Facebook source code to helping to develop classwide

19   damages models. In conjunction with that work, Plaintiffs estimated that were they to

20   prevail on liability, they would be entitled to between $100 million and $200 million in

21   damages and restitution on behalf of the class (not including any possible punitive

22   damages).

23          6.      Toward the beginning of 2019, the parties mediated with the help of retired
24   United States District Court Judge Vaughn R. Walker. Although the parties were not able to
25   come to an agreement at the first all-day mediation (on April 10, 2019), we continued to
26   engage in settlement discussions under Judge Walker’s supervision over the course of the
27   following months, and were ultimately able to agree to a settlement on all of the material
28   terms of the relief to be provided to the class. The parties have since prepared the formal

                                                     2
     DECLARATION OF ERIC H. GIBBS IN SUPPORT OF PRELIMINARY APPROVAL
                         CASE NO. 4:16-CV-06232-JSW
            Case 4:16-cv-06232-JSW Document 198-1 Filed 10/04/19 Page 4 of 6


1    settlement agreement (a true and correct copy of which is attached as Exhibit A) now before
2    the Court, which is the only extant agreement between the parties. Finalizing the agreement
3    required cooperative efforts over the course of the past several months to finalize its terms,
4    develop a notice and funds-distribution plan, and prepare and finalize the agreement’s
5    exhibits and this motion. Per Facebook’s records, the settlement class consists of
6    approximately 1.35 million advertisers. Under the settlement agreement, Facebook has the
7    right to withdraw from the settlement if the total video advertising revenue attributable to
8    those who exclude themselves from the settlement equals or exceeds the percentage, set
9    forth in the a confidential side letter between the parties, of total video advertising revenue
10   spent during the Class Period.
11          7.      The class period in the settlement agreement was shortened compared to the

12   class period in the operative complaint, based on information received during discovery

13   about the time period during which the metrics error at issue in this case persisted. The

14   parties also limited the settlement class to U.S. advertisers only, eliminating any questions

15   about how other countries’ laws may or may not have honored a final judgment issued in

16   this case. Tellingly, had this case not settled, Plaintiffs intended to propose a litigation class

17   identical in scope to the settlement class now proposed.

18          8.      To assist in transmitting settlement notice and payment to the class (and in

19   administering the settlement generally), Plaintiffs retained the services of A.B. Data Group.

20   Before entering into contract with A.B. Data, Plaintiffs first received bids from six

21   experienced and qualified settlement administrators, each of which Plaintiffs’ counsel has

22   worked with successfully in other cases, and ultimately selected A.B. Data because in

23   Plaintiffs’ counsel’s judgment, A.B. Data was offering the best practicable notice and

24   distribution options tailored to the specific needs of this class at one of the lowest price

25   points. Through the competitive bidding process, Plaintiffs’ counsel were able to negotiate a

26   plan with A.B. Data that distributes money directly to class members digitally without

27   requiring a claims process, and were able to limit the cost of administering the settlement

28   (including providing notice to the class) to approximately $350,000. As part of the

                                                     3
     DECLARATION OF ERIC H. GIBBS IN SUPPORT OF PRELIMINARY APPROVAL
                         CASE NO. 4:16-CV-06232-JSW
            Case 4:16-cv-06232-JSW Document 198-1 Filed 10/04/19 Page 5 of 6


1    distribution plan developed by the parties and AB Data, some class members will be sent a

2    digital MasterCard, which can be deposited into Google Wallet or Apple Pay, and can be

3    used like credit cards at any physical or online retailer that accepts MasterCard. The only

4    other instance in which my law firm has worked with A.B. Data during the past two years is

5    in In re: Vizio Inc. Consumer Privacy Litigation, No. 8:16-ml-02693-JLS (C.D. Cal.), where the

6    quality of its work further supported its selection here.

7           9.      To date, my firm has not been compensated for its efforts in this litigation,

8    though it has devoted approximately 3,416.6 hours to prosecute the case, entailing a

9    lodestar of approximately $2,167,111.50 based on my firm’s typical hourly rates, which

10   have been repeatedly approved by courts across the country, including in this district. My

11   firm has also advanced approximately $169,499.73 in litigation expenses (including expert

12   costs) on behalf of the class. Based on my experience with similar settlements in past cases, I

13   anticipate that that my firm will continue to incur expenses and that its lodestar will

14   continue to increase through and following final approval of the settlement.

15          10.     Based on my experience litigating class actions and complex cases, and based

16   on my familiarity with the strengths and weaknesses of Plaintiffs’ case, I believe the

17   settlement to be fair, reasonable, adequate, and worthy of approval. Among other things,

18   the settlement is on par with, if not superior to, settlements in the comparable digital

19   advertising class action settlements that I am aware of.

20          11.     Had the parties been unable to resolve this case through settlement, litigation

21   would have likely been protracted and costly. Our firm has litigated other class action cases

22   involving similar price inflation theories under California’s Unfair Competition Law, and

23   the cases are often very expensive and lengthy. In one example, brought against Intel, the

24   case involved nearly a decade of hard-fought litigation and $2 million in litigation expenses.

25          12.     Attached hereto as Exhibit C is a true and correct copy of Facebook’s Terms,

26   produced in this litigation at Bates number FBVM000007107.

27

28

                                                    4
     DECLARATION OF ERIC H. GIBBS IN SUPPORT OF PRELIMINARY APPROVAL
                         CASE NO. 4:16-CV-06232-JSW
            Case 4:16-cv-06232-JSW Document 198-1 Filed 10/04/19 Page 6 of 6


1           I declare under penalty of perjury under the laws of the United States of America

2    that the foregoing is true and correct.

3

4           EXECUTED on October 4, 2019, in Oakland, California.

5
                                               /s/ Eric Gibbs
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 5
     DECLARATION OF ERIC H. GIBBS IN SUPPORT OF PRELIMINARY APPROVAL
                         CASE NO. 4:16-CV-06232-JSW
